           Case 1:20-cv-00907-JLT Document 13 Filed 09/21/20 Page 1 of 1


1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   JUSTIN DOSS,                                    ) ORDER REASSIGNING ACTION
                                                     )
12                  Plaintiff,                       )
                                                     ) Former Case No.: 1:20-cv-0907- NONE JLT
13          v.                                       )
14   HARTFORD LIFE AND ACCIDENT                      ) New Case No.: 1:20-cv-0907-JLT
     INSURANCE COMPANY,                              )
15                                                   )
                    Defendant.                       )
16                                                   )
17          All parties have indicated their consent to the jurisdiction of a United States Magistrate Judge
18   for all further proceedings in this action, including trial and entry of judgment, pursuant to 28 U.S.C.
19   § 636(c)(1). (Doc. 8 at 1; Doc. 9 at 1)
20          Accordingly, this Court REASSIGNS the action to United States Magistrate Judge Jennifer L.
21   Thurston for all further proceedings. All further papers filed in this action shall bear the new case
22   number: 1:20-cv-0907-JLT.
23
24   IT IS SO ORDERED.
25      Dated:     September 18, 2020
26                                                      UNITED STATES DISTRICT JUDGE

27
28

                                                         1
